Order entered September 4, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01190-CV

                             KEVIN QUILEN, ET AL., Appellants

                                                V.

                          LINDA ANN MILLER, ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. 09-00936-A

                                            ORDER
       Before the Court is appellants’ September 3, 2013 amended motion for an extension of

time to file a notice of appeal. Appellants are appealing an interlocutory order of the trial court

signed on August 5, 2013. Accordingly, the notice of appeal was due on Monday, August 26,

2013. See TEX. R. APP. P. 26.1(b). Appellants filed their notice of appeal with the trial court

clerk on August 23, 2013 and with this Court on August 27, 2013. An appeal is perfected when

a written notice of appeal is filed with the trial court clerk. See TEX. R. APP. P. 25.1(a). Because

appellants timely filed their notice of appeal with the trial court clerk on August 23, 2013, we

DENY the motion as moot.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE